DETAILED ACTION
Claims 1 -21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 10 recites the limitation “the second low pass filtered signal” lacks of antecedence basis. For the purpose of examination and according to the specification, Examiner interprets the limitation above as “the first low pass filtered signal”.
Claim 7 line 8 recites the limitation “the second low pass filtered signal” lacks of antecedence basis. For the purpose of examination and according to the specification, Examiner interprets the limitation above as ““the first low pass filtered signal”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 12-13 and 17 - 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al (US Patent 9,806,617 B1). 
Regarding claim 1, Ozawa discloses Circuitry [Figs. 1, 3 and 6] for compensating for voltage overshoot in power supplied to a load [Vout to load 60], comprising: 
a first low pass filter [filter 15] with a first time constant configured to filter a signal indicative of voltage provided to the load to provide a first low pass filtered signal [filter 15 outputs Vout to load 60]; 
an offset generator configured to generate at least one voltage level indicative of a voltage overshoot threshold [voltage overshoot threshold level]; 
[detector] configured to determine that the first low pass filtered signal is greater than the at least one voltage level [Col. 4 line 32 – 46: The load decrease detector is configured for comparing the feedback signal with the overshoot threshold to determine that a large, rapid load current decrease has occurred. When the feedback signal has exceeded the overshoot threshold, the load decrease detector is activated to cause a switch stage to be turned off to cease providing current through a filter stage of the SMPC to the load circuit to compensate to the large, rapid load current decrease.][Col. 17 lines 53 – 62]; and 
control circuitry [control circuitry] configured to activate at least one switch coupling the load to ground in response to the first sensor determining that the first low pass filtered signal is greater than the at least one voltage level [Col. 4 line 32 – 46: The load decrease detector is configured for comparing the feedback signal with the overshoot threshold to determine that a large, rapid load current decrease has occurred. When the feedback signal has exceeded the overshoot threshold, the load decrease detector is activated to cause a switch stage to be turned off to cease providing current through a filter stage of the SMPC to the load circuit to compensate to the large, rapid load current decrease.][Col. 17 lines 53 – 62]. 

    PNG
    media_image1.png
    668
    921
    media_image1.png
    Greyscale

Regarding claim 2, Ozawa discloses the circuitry of claim 1, wherein the offset generator is configured to generate the at least one voltage level using a reference signal [Col. 9 line 59 – 63 and Fig. 3: overshoot threshold level is generate using VREF]. 
Regarding claim 6, Ozawa discloses the circuitry of claim 2, wherein the reference signal is a reference voltage at a level greater than a voltage commanded to be supplied to the load [Col. 10 lines 15 – 30: VREF is greater than voltage supply to the load to determine the voltage supply to the load is greater than the overshoot threshold voltage]. 
Regarding claim 7, Ozawa discloses the circuitry of claim 1, wherein the offset generator is configured to generate additional voltage levels [VTHUS Vrefs]; and further comprising additional sensors [20, 40, 112], each configured to determine that the first low pass filtered signal is less than a corresponding one of the additional voltage levels; and wherein the at least one switch coupling the higher voltage source supply to the load comprises a plurality of first low pass filtered signal is less than the at least one voltage level or the additional voltage levels [Fig. 12][Fig. 3 and Col. 7 lines 1 – 64: activate switches at switch stage 10 according to the comparison between filtered voltage signal and VTHUS and Vrefs]. 
Regarding claim 8, Ozawa discloses the circuitry of claim 7, wherein the control circuitry is configured to disable the switches in a ramping manner over time [Col. 6 lines 39 – 51: The switch stage is disabled and the switching transistors are turned off for until the output voltage decreases and reaches the target reference voltage level]. 
 Regarding claims 12-13, these claims are rejected for the same reasons as set forth in claims 1 and 2 above. 
Regarding claim 17, Ozawa discloses the method of claim 12, wherein the at least one voltage indicative of the voltage overshoot threshold level comprises a plurality of voltages indicative of a plurality of voltage overshoot threshold levels [VTHUS Vrefs], and wherein an extent of coupling of the higher level voltage rail to ground is based on a number of instances for which the for which the first low pass filtered signal is greater than various ones of the plurality of voltages indicative of the plurality of voltage overshoot threshold levels [Fig. 12][Fig. 3 and Col. 7 lines 1 – 64: activate switches at switch stage 10 according to the comparison between filtered voltage signal and VTHUS and Vrefs]. 
Regarding claim 18, Ozawa discloses the method of claim 17, further comprising generating an activation code based on the number of instances for which the first low pass filtered signal is greater than various ones of the voltages indicative of the plurality of voltage THUS and Vrefs] [Col. 4 line 32 – 46: The load decrease detector is configured for comparing the feedback signal with the overshoot threshold to determine that a large, rapid load current decrease has occurred. When the feedback signal has exceeded the overshoot threshold, the load decrease detector is activated to cause a switch stage to be turned off to cease providing current through a filter stage of the SMPC to the load circuit to compensate to the large, rapid load current decrease.][Col. 17 lines 53 – 62]. 
Regarding claim 19, Ozawa discloses the method of claim 18, wherein the activation code is also used in deactivating the switches coupling the higher level voltage rail to ground [Fig. 12][Fig. 3 and Col. 7 lines 1 – 64: activate switches at switch stage 10 according to the comparison between filtered voltage signal and VTHUS and Vrefs] [Col. 4 line 32 – 46: The load decrease detector is configured for comparing the feedback signal with the overshoot threshold to determine that a large, rapid load current decrease has occurred. When the feedback signal has exceeded the overshoot threshold, the load decrease detector is activated to cause a switch stage to be turned off to cease providing current through a filter stage of the SMPC to the load circuit to compensate to the large, rapid load current decrease.][Col. 17 lines 53 – 62]. 
Regarding claim 20, Ozawa discloses the method of claim 19, wherein the switches are deactivated over time in a ramping manner [Col. 6 lines 39 – 51: The switch stage is disabled 

Allowable Subject Matter
Claims 3-5, 9-11, 14 – 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, the claims 1 and 7 will have to overcome 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior arts of record do not disclose “The circuitry of claim 2, further comprising a second low pass filter with a second time constant, the second time constant greater than the first time constant, the second low pass filter configured to filter the signal indicative of voltage provided to the load to provide a second low pass filtered signal; and wherein the offset generator is configured to generate the at least one voltage level using the second low pass filtered signal and the reference signal.” incorporated with other limitations as claimed in claims 1 and 2.
Regarding claim 4, the prior arts of record do not disclose “The circuitry of claim 3, wherein the reference signal is a reference current.” incorporated with other limitations as claimed in claims 1, 2 and 3.
Regarding claim 5, the prior arts of record do not disclose “The circuitry of claim 4, wherein the reference current is a constant current.” incorporated with other limitations as claimed in claims 1, 2, 3 and 4.

Regarding claim 10, the prior arts of record do not disclose “The circuitry of claim 3, wherein the first time constant is 100 times the second time constant, and the third time constant is 10 times the second time constant.” incorporated with other limitations as claimed in claims 3 and 1.
Regarding claim 11, the prior arts of record do not disclose “The circuitry of claim 3, wherein each of the first low pass filter and second low pass filter include a variable resistance.” incorporated with other limitations as claimed in claims 3 and 1.
Regarding claim 14, the prior arts of record do not disclose “The method of claim 12, further comprising low pass filtering the signal indicative of voltage supplied to the load, using a second low pass filter, the second low pass filter having a second time constant, the second time constant greater than the first time constant, to provide a second low pass filtered signal; and wherein generating the at least one voltage level indicative of the voltage overshoot threshold comprises generating the at least one voltage level using the reference signal and the second low pass filtered signal” incorporated with other limitations as claimed in claim 12.
Regarding claim 15, the prior arts of record do not disclose “The method of claim 14, wherein the reference signal is a reference current.” incorporated with other limitations as claimed in claims 12 and 14.

Regarding claim 21, the prior arts of record do not disclose “the method of claim 20, wherein at least some of the switches are only activated for a predetermined maximum consecutive time” incorporated with other limitations as claimed in claims 17, 18, 19 and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187